Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:   The IDS filed 8/27/2020 has been considered.  The prior art of record is considered relevant to applicant’s disclosure.  The prior art of record does not disclose nor suggest all of the limitations of the allowed claims.  The reference cited in the attached Notice of References cited is considered relevant to applicant’s disclosure.  Wang et al (US 2015/0276145 A1) discloses a lighting device (Fig. 1)  including a plurality of light emitting elements 22 (para. 0031), a circuit board 40 (Fig. 3 and para. 0035) with outer surface 32 (Fig. 3 and para. 0035) on which the light emitting elements are disposed, the circuit board has a pentagonal shape (Fig. 1 and para. 0028) and the light emitting elements are disposed on at least three sides of the circuit board (Fig. 1)  and the light exit directions are different from each other, and the reflective layer 42 through which the light exits is considered an optical layer, as Wang et al discloses layer 42 is diffusive (para. 0030) which is a disclosure of an optical layer.  Wang does not disclose all of the limitations of the allowed claims, for example Wang does not disclose nor suggest a conversion unit including an optical layer having a plurality of optical patterns, and Wang does not disclose nor suggest  an inner groove having a pentagonal shape, among other limitations of the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895